IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

XAVIER GIVENS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-4238

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed October 9, 2014.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Xavier Givens, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED. See Baker v. State, 878 So. 2d 1236 (Fla. 2004).

WOLF, BENTON, and MAKAR, JJ., CONCUR.